                                                                 IS


                   IN THE UNITED STATES DISTRICT COURT^
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                      II
                                                               'Sf/oy 13 PM 3:57
                                 DUBLIN DIVISION



                                                                            U/-.
LEISA MAXWELL,


        Plaintiff,

        V.                                        CV 318-049


BROCK & SCOTT, PLLC,


        Defendant.




                                   ORDER




        Presently before the Court is Plaintiff's Dismissal With

Prejudice, which has been filed prior to Defendant serving an

answer or a motion for summary judgment.              Accordingly, dismissal

is   appropriate      under       Federal      Rule   of   Civil      Procedure

41(a)(1)(A)(i).      IT IS THEREFORE ORDERED that Plaintiff's claims

against Defendant are DISMISSED WITH PREJUDICE.                  The Clerk is

directed     to   CLOSE   this    case   and   TERMINATE   all    motions      and


deadlines.


     ORDER ENTERED at Augusta, Georgia, this                day of November,

2018.




                                            UNITED STATES^DISTRICT JUDGE
